Case 1:14-cv-00144-MSK-KLM Document 158 Filed 04/16/19 USDC Colorado Page 1 of 2

Appellate Case: 17-1381     Document: 010110154844        Date Filed: 04/16/2019    Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                          Tenth Circuit

                               FOR THE TENTH CIRCUIT                             April 16, 2019
                           _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
    CITY OF CAMBRIDGE RETIREMENT
    SYSTEM; MARTA/ATU LOCAL 732
    EMPLOYEES RETIREMENT PLAN,
    derivatively on behalf of the Western
    Union company,

          Plaintiffs - Appellants,

    and

    STANLEY LIEBLEIN,

          Plaintiff,

    v.                                                           No. 17-1381
                                                    (D.C. No. 1:14-CV-00144-MSK-KLM)
    HIKMET ERSEK; JACK M.                                         (D. Colo.)
    GREENBERG; DINYAR S. DEVITRE;
    RICHARD A. GOODMAN; BETSY D.
    HOLDEN; LINDA FAYNE LEVINSON;
    ROBERTO G. MENDOZA; SOLOMON
    D. TRUJILLO; FRANCES M. FRAGOS
    TOWNSEND; THE WESTERN UNION
    COMPANY, a Delaware corporation,
    nominal defendant,

          Defendants - Appellees.
                         _________________________________

                                       JUDGMENT
                            _________________________________

   Before MATHESON, PHILLIPS, and McHUGH, Circuit Judges.
                     _________________________________

          This case originated in the District of Colorado and was argued by counsel.
Case 1:14-cv-00144-MSK-KLM Document 158 Filed 04/16/19 USDC Colorado Page 2 of 2

Appellate Case: 17-1381    Document: 010110154844        Date Filed: 04/16/2019   Page: 2



         The judgment of that court is affirmed.


                                               Entered for the Court



                                               ELISABETH A. SHUMAKER, Clerk




                                              2
